                                         Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     S.D.,                                              Case No. 18-cv-00688-JSW
                                                          Plaintiff,
                                   8
                                                                                            ORDER GRANTING IN PART AND
                                                   v.                                       DENYING IN PART DEFENDANT'S
                                   9
                                                                                            MOTION TO DISMISS
                                  10     HYTTO LTD., D/B/A/ LOVENSE,
                                                                                            Re: Dkt. No. 36
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Now before the Court is the motion to dismiss filed by Defendant Hytto Ltd., d/b/a

                                  14   Lovense (“Hytto”). The Court has considered the parties’ papers, relevant legal authority, and the

                                  15   record in this case, and it finds the motion suitable for disposition without oral argument. See

                                  16   Civil L.R. 7-1(b). For the reasons set forth below, the Court HEREBY GRANTS in part and

                                  17   DENIES in part Hytto’s motion to dismiss and grants S.D. leave to amend.

                                  18                                             BACKGROUND

                                  19             Hytto is a Chinese company with its principle place of business in Hong Kong. (First

                                  20   Amended Complaint (“FAC”) ¶ 6.) Hytto markets and sells vibrators and other sex toys through

                                  21   its website. (Id. ¶ 12-27.) In October of 2015, Hytto released its “Lovense” product line,

                                  22   including a “high-end” vibrator called the “Lush,” which S.D. purchased. (Id. ¶¶ 1, 11.)

                                  23             Hytto sells the products in this line on Lovense.com. (Id. ¶ 12.) Consumers must create an

                                  24   account in order to purchase Lovense products from this website. (Id. ¶ 13.) Hytto offers what it

                                  25   calls an “Affiliate Program,” which allows customers with accounts to promote its products and

                                  26   earn a commission on resulting sales. (Id. ¶ 14.) Lovense.com ships products to the U.S. (from

                                  27   within the U.S., using U.S.-based distributors) and provides tailored ordering information for

                                  28   consumers located in the U.S. (Id. ¶¶ 16, 19.) The default shipping destination on Lovense.com is
                                          Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 2 of 17




                                   1   the U.S. (Id. ¶ 16.) The shipping cost and other monetary amounts on the website are in U.S.

                                   2   dollars. (Id. ¶¶ 16, 17.) English is the default language of the website, and certain materials on

                                   3   the website are only available in English. (See id. ¶ 17.) The majority of the customer

                                   4   testimonials featured on the website are from customers located in the U.S. (Id. ¶ 18.) Hytto’s

                                   5   U.S. customer base is significant to its business: users from the U.S. visit Hytto’s website more

                                   6   frequently than any other country and comprise approximately 40% of Lovense.com’s web traffic;

                                   7   Hytto has shipped nearly 100,000 products to the U.S.; and approximately 34,000 users in the

                                   8   U.S., including S.D., have downloaded the so-called Body Chat application (explained below).

                                   9   (Declaration of Rafey S. Balabanian (“Balabanian Decl.”) ¶¶ 2-4.)

                                  10          Though Lovense products may be used without downloading an app, to access a Lovense

                                  11   product’s “entire functionality,” Lovense customers may download one of Hytto’s applications or

                                  12   “apps,” such as the Body Chat app. (FAC ¶¶ 28, 35.) Once a user downloads Body Chat, he or
Northern District of California
 United States District Court




                                  13   she may “pair” (i.e., connect) his or her Lovense device to a smartphone using a Bluetooth

                                  14   connection. (Id. ¶¶ 29, 30.) This facilitates users and their partners’ control of a Lovense device

                                  15   or devices over “long distances.” (Id. at ¶ 30.) When two people use the app together, either

                                  16   partner’s mobile device can select and transmit the vibration intensity for the paired Lovense

                                  17   device. (Id. ¶¶ 29-32.) When the “remote” partner selects the vibration intensity for the paired

                                  18   device, the Body Chat app on his or her phone transmits his or her choice over the internet to the

                                  19   “local” partner’s smartphone and Body Chat app, which then relays the selected intensity via

                                  20   Bluetooth to the paired device. The Body Chat app, according to the FAC, “continuously and

                                  21   contemporaneously intercept[s]” and transmits to Hytto’s servers, the date and time of each use of

                                  22   the paired Lovense device(s), the vibration intensity level users select using the app, and the email

                                  23   address of users sending and receiving commands. (Id. ¶¶ 36-38.)

                                  24          S.D. brings three causes of action against Hytto: (i) violation of the Federal Wiretap Act

                                  25   (“Wiretap Act” or the “Act”), 18 U.S.C. §§ 2510 et seq., (ii) intrusion upon seclusion, and (iii)

                                  26   unjust enrichment. Hytto argues that this Court cannot exercise personal jurisdiction over it and

                                  27   that S.D. has failed to state a claim for each of these causes of action.

                                  28          The Court will address additional facts as necessary below.
                                                                                          2
                                            Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 3 of 17




                                   1                                                ANALYSIS

                                   2   A.      Applicable Legal Standards.

                                   3           Under Federal Rule of Civil Procedure 12(b)(2), a plaintiff bears the burden of establishing

                                   4   that personal jurisdiction over a defendant is proper. Boschetto v. Hansing, 539 F.3d 1011, 1015

                                   5   (9th Cir. 2008). When a district court rules on a defendant’s motion to dismiss without holding an

                                   6   evidentiary hearing, the plaintiff “need only demonstrate facts that if true would support

                                   7   jurisdiction over the defendant.” Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995) (citations

                                   8   omitted); see also Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 243 F. Supp. 2d 1073,

                                   9   1082 (C.D. Cal. 2003) (when considering jurisdictional issues, appropriate to look beyond

                                  10   pleadings to any evidence before the court). A court must accept all uncontested allegations in the

                                  11   plaintiff’s complaint as true, and conflicts between the parties over statements contained in

                                  12   affidavits must be resolved in favor of the plaintiff. Schwarzenegger v. Fred Martin Motor Co.,
Northern District of California
 United States District Court




                                  13   374 F.3d 797, 800 (9th Cir. 2004).

                                  14           A motion to dismiss is proper under Federal Rule of Civil Procedure Rule 12(b)(6)

                                  15   where the pleadings fail to state a claim upon which relief can be granted. When considering a

                                  16   motion to dismiss, a court construes the complaint in the light most favorable to the non-moving

                                  17   party and accepts all material allegations in the complaint as true. Sanders v. Kennedy, 794 F.2d

                                  18   478, 481 (9th Cir. 1986). A court’s inquiry is confined to the allegations in the complaint. Lazy Y

                                  19   Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008). The Court may consider the facts

                                  20   alleged in the complaint, documents attached to the complaint, documents relied upon but not

                                  21   attached to the complaint when the authenticity of those documents is not questioned, and other

                                  22   matters of which the Court can take judicial notice. Zucco Partners LLC v. Digimarc Corp., 552

                                  23   F.3d 981, 990 (9th Cir. 2009).

                                  24   B.      Personal Jurisdiction Under Rule 4(k): A Series of Three-Part Tests.

                                  25           There are two types of personal jurisdiction: general and specific. Goodyear Dunlop Tires

                                  26   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). General personal jurisdiction exists where a

                                  27   defendant’s affiliations with the state are such that the defendant is essentially at home there. Id.

                                  28   (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). In contrast, a court may exercise
                                                                                          3
                                          Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 4 of 17




                                   1   specific personal jurisdiction over a defendant where the cause of action arises from the

                                   2   defendant’s contacts with the forum state and certain due process considerations are met. Id. S.D.

                                   3   does not argue that Hytto is subject to general personal jurisdiction in the U.S. Accordingly, this

                                   4   Court confines its analysis to whether Hytto is subject to specific personal jurisdiction in the U.S.

                                   5   under Fed. R. Civ. P. 4(k).

                                   6          1.      Rule 4(k)(2).

                                   7          The existence of personal jurisdiction under Rule 4(k)(2) is dependent upon a three-part

                                   8   test: (i) the claim must arise under federal law; (ii) the defendant must not be subject to the

                                   9   personal jurisdiction of any state court of general jurisdiction; and (iii) the court’s exercise of

                                  10   personal jurisdiction must comport with due process. Holland Am. Line Inc. v. Wartsila N. Am.,

                                  11   Inc., 485 F.3d 450, 461 (9th Cir. 2007). The only difference between traditional personal

                                  12   jurisdiction analysis and analysis under Rule 4(k)(2) is that, when applying Rule 4(k)(2), a court
Northern District of California
 United States District Court




                                  13   focuses on a defendant’s contacts with the U.S. as a whole rather than on contacts with a particular

                                  14   forum state. Id.

                                  15          S.D.’s Wiretap Act claim arises under federal law, and there is no suggestion before the

                                  16   Court that Hytto is subject to the personal jurisdiction of any state court of general jurisdiction.

                                  17   (See Dkt. No. 36-1 (Declaration of Chris Dabreo) ¶ 5.) Personal jurisdiction under Rule 4(k)(2) is

                                  18   therefore appropriate if this Court’s exercise of personal jurisdiction comports with due process

                                  19   (discussed below).

                                  20          2.      Specific Personal Jurisdiction.

                                  21          Specific personal jurisdiction is limited to “issues deriving from, or connected with, the

                                  22   very controversy that establishes jurisdiction.” Goodyear, 564 U.S. at 919 (citation omitted). The

                                  23   Ninth Circuit applies another three-part test to determine whether a court may exercise specific

                                  24   personal jurisdiction over a non-resident defendant. Under this test: (i) the defendant must have

                                  25   purposefully directed his activities to the forum or purposefully availed himself of the forum,

                                  26   thereby invoking the benefits and protections of its laws; (ii) the claim must arise from or relate to

                                  27   the defendant’s forum-related activities; and (iii) the exercise of jurisdiction must comport with

                                  28   fair play and substantial justice (i.e., be reasonable). Schwarzenegger, 374 F.3d at 802. Once a
                                                                                          4
                                          Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 5 of 17




                                   1   plaintiff demonstrates the first two prongs of the test apply, the burden shifts to the defendant to

                                   2   show that exercising jurisdiction over it would not be reasonable. Id.

                                   3          Hytto argues that its offering an interactive website that is accessible in the U.S., selling

                                   4   products to customers in the U.S., and using California-based companies for support serves are

                                   5   insufficient to give rise to specific personal jurisdiction. S.D. disagrees. S.D. also argues that the

                                   6   act of intercepting transmissions between app users, as alleged, constitutes the commission of an

                                   7   international tort within the U.S., which gives rise to specific personal jurisdiction.

                                   8          a.      Purposeful Direction.

                                   9          The first prong of this three-part test addresses the directionality and intent of a defendant’s

                                  10   conduct by examining whether a defendant has “purposefully availed” itself of or “purposefully

                                  11   directed” its conduct at or to the forum. Though the terms “purposeful availment” and

                                  12   “purposeful direction” are sometimes used interchangeably, they represent two distinct concepts.
Northern District of California
 United States District Court




                                  13   Id. Courts typically apply “purposeful availment” analysis to suits sounding in contract, while

                                  14   courts apply “purposeful direction” analysis to suits, like this one, that sound in tort. Picot v.

                                  15   Weston, 780 F.3d 1206, 1212 (9th Cir. 2015) (citations omitted); In re Vizio, Inc., Consumer

                                  16   Privacy Litig., 238 F. Supp. 3d 1204, 1215 (C.D. Cal. 2017) (“Plaintiffs’ federal claims under the

                                  17   Wiretap Act bear a ‘close relationship’ to the tort of invasion of privacy.”)

                                  18          Courts determine whether a defendant has “purposefully directed” its conduct at the forum

                                  19   by applying, yes, another three-part test. For a defendant to have purposefully directed his

                                  20   conduct at or to a forum, he must (i) have committed an intentional act (ii) expressly aimed at the

                                  21   forum that (iii) causes harm the defendant knows is likely to be suffered in the forum. Calder v.

                                  22   Jones, 465 U.S. 783, 788 (1984); Schwarzenegger, 374 F.3d at 803. Courts sometimes refer to

                                  23   this test as the “effects” test. The “purposeful direction” test examines the defendant’s conduct

                                  24   with respect to the forum, not with respect to a resident of the forum. Axiom Foods, Inc. v.

                                  25   Acerchem Int’l Inc., 874 F.3d 1064, 1068 (9th Cir. 2017). Further, the relationship between the

                                  26   defendant’s suit-related conduct and the forum state “must arise out of [a] contact[] that the

                                  27   defendant himself creates with the forum state.” Walden v. Fiore, 571 U.S. 277, 284 (2014)

                                  28   (emphasis added).
                                                                                          5
                                            Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 6 of 17




                                   1             The test also focuses upon where the consequences of a defendant’s actions were felt,

                                   2   rather than where the actions occurred. Yahoo! Inc. v. La Ligue Contre Le Racisme et

                                   3   L’Antisemitisme, 433 F.3d 1199, 1205-06 (9th Cir. 2006). In fact, “[t]here is no requirement that

                                   4   the defendant have any physical contacts with the forum.” Brayton Purcell LLP v. Recordon &

                                   5   Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010) (citations omitted). The Ninth Circuit has allowed

                                   6   “the exercise of jurisdiction over a defendant whose only contact with the forum state is the

                                   7   purposeful direction of a foreign act having effect in the forum state.” See College Source, Inc. v.

                                   8   AcademyOne, Inc., 653 F.3d 1066, 1076-77 (9th Cir. 2011) (internal citation omitted).

                                   9             Under the “purposeful direction” test, an intentional act refers to “an intent to perform an

                                  10   actual, physical act in the real world, rather than an intent to accomplish a result or consequence of

                                  11   that act.” Brayton Purcell, 606 F.3d at 1128 (citations omitted). The “intentional act” standard is

                                  12   easily satisfied here because S.D. alleges that Hytto purposefully intercepted electronic
Northern District of California
 United States District Court




                                  13   transmissions from and/or to users in the U.S. See Bancroft & Masters, Inc. v. Augusta Nat. Inc.,

                                  14   223 F.3d 1082, 1082 (9th Cir. 2000) (sending letter an intentional act); Valentine v. Nebuad, Inc.,

                                  15   No. 08-cv-05113-TEH, 2009 WL 8186130, at *6 (N.D. Cal. Oct. 6, 2009) (placing hardware

                                  16   interception devices on data hubs an intentional act); Bergstein v. Parmar, No. 13-cv-6167-DMG,

                                  17   2014 WL 12586073, at *3–4 (C.D. Cal. June 23, 2014) (recording telephone conversations

                                  18   intentional act).

                                  19             The next prong of the test, “express aiming,” occurs when a defendant is alleged to have

                                  20   engaged in wrongful conduct targeted at a plaintiff the defendant knows is a resident of the forum

                                  21   state. Walden, 134 S.Ct. at 1123. Here, the record indicates that Lovense.com, Hytto’s website,

                                  22   was at minimum tailored for ease-of-use by American users (e.g., prices in dollars, preselected

                                  23   shipping settings, English-language1 defaults on the website and English-language promotional

                                  24   materials, and testimonials from American customers). Further, Hytto had several partnerships

                                  25   with American distributors for the within-U.S. shipping of products purchased from Lovense.com,

                                  26   and Hytto also placed products in brick-and-mortar stores located in the U.S.

                                  27
                                       1
                                  28       The U.S., of course, is not the only country where English speakers reside.

                                                                                           6
                                           Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 7 of 17




                                   1          The record demonstrates, therefore, that Hytto was aware of its significant American

                                   2   customer base.2 By intercepting the transmissions of Body Chat app users, Hytto targeted its

                                   3   wrongful conduct at customers, some of whom Hytto knew, at least constructively, were residents

                                   4   of the U.S. Thus, the “express aiming” requirement is satisfied. See Apollo Educ. Grp., Inc. v.

                                   5   Somani, No. 15-cv-1056-EMC, 2015 WL 4880646, at *3 (N.D. Cal. Aug. 13, 2015) (“[S]pecific

                                   6   jurisdiction is appropriate where the alleged torts . . . occur in the forum state, even where the

                                   7   alleged tortfeasor [is] not physically present in that forum, but engages in the unlawful activity

                                   8   online.”); Bergstein, 2014 WL 12586073, at *3–4 (evidence of knowledge of plaintiff’s

                                   9   connection with forum and evidence of plaintiff’s suffering harm in forum as a result of

                                  10   defendant’s conduct sufficient to give rise to “express aiming”).

                                  11          The third element of the “purposeful direction” test, causing harm the defendant knows is

                                  12   likely to be suffered in the forum state, is also satisfied. It was foreseeable that Hytto’s alleged
Northern District of California
 United States District Court




                                  13   interceptions would harm S.D. and other similarly-situated individuals and that at least some of

                                  14   this harm would occur in the U.S.—where Hytto knew no small number of its customers resided.

                                  15   See Bergstein, 2014 WL 12586073, at *3-4 (citation omitted). Accordingly, S.D. has satisfied all

                                  16   three prongs of the “purposeful direction” or “effects” test and, therefore, has satisfied the first

                                  17   prong of the Ninth Circuit’s specific personal jurisdiction test.

                                  18          b.      Claim Arising From Defendant’s Forum-Related Activities.

                                  19          The second prong of the Ninth Circuit’s specific personal jurisdiction test examines

                                  20   whether a defendant’s activities in the forum are the “but for” cause of the claim. Bancroft, 223

                                  21   F.3d at 1088. The parties have spilled no small amount of ink haggling over the characteristics of

                                  22   Lovense.com. Yet, in the Court’s view, the only reason Lovense.com’s features are significant is

                                  23
                                       2
                                  24     The Court is unpersuaded by S.D.’s arguments that Hytto’s contracts with California-based
                                       companies (Paypal, Facebook, Indiegogo, Twitter, Apple, and Google) give rise to specific
                                  25   personal jurisdiction. The alleged tortious conduct (interception of data) has nothing to do with
                                       Hytto’s contacts with these companies. Moreover, businesses around the globe increasingly use
                                  26   these companies for business support services. Using relationships with these companies to
                                       exercise specific personal jurisdiction over defendants (where the causes of action do not arise
                                  27   from those relationships) would expand the reach of many courts in a way surely unintended by
                                  28   the Ninth Circuit’s careful system of pronged tests.

                                                                                          7
                                            Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 8 of 17




                                   1   because they demonstrate Hytto’s awareness of the location of a significant group of its customers.

                                   2   The suit-related conduct most pertinent for the analysis at hand is Hytto’s alleged interception of

                                   3   communications to (or from) persons in the U.S., not the architecture or interactivity of

                                   4   Lovense.com. Hytto’s alleged interception of transmissions to and/or from U.S.-based users—its

                                   5   forum-related conduct—forms the basis for the claims in the FAC. See, e.g., Walden, 134 S.Ct. at

                                   6   1123-24 (defendant need not be present in forum to commit tortious act there); Francis v. Api

                                   7   Tech. Services, LLC, No. 13-cv-627, 2014 WL 1142447, at *6 (E.D. Tex. April 29, 2014)

                                   8   (“Although the activities occurred electronically or over the internet, accessing a person’s home IP

                                   9   address is certainly directing an activity at [the forum state].”) Accordingly, S.D. has met her

                                  10   burden with respect to the second prong of the Ninth Circuit’s specific personal jurisdiction test.

                                  11           c.     Reasonableness.

                                  12           Because S.D. has met her burden with respect to the first two factors, the burden shifts to
Northern District of California
 United States District Court




                                  13   Hytto to satisfy the third factor. Schwarzenegger, 374 F.3d at 802. Hytto must show that it would

                                  14   be unreasonable for this Court to exercise personal jurisdiction over it. This Hytto fails to do.

                                  15           The third prong of the Ninth Circuit’s test requires a court to consider (i) the extent of the

                                  16   defendant’s purposeful injection in the forum state, (ii) the burden on the defendant of defending

                                  17   in the forum, (iii) the extent of the conflict with the sovereignty of the defendant’s state, (iv) the

                                  18   forum state’s interest in adjudicating the dispute, (v) the most efficient judicial resolution of the

                                  19   controversy, (vi) the importance of the forum to the plaintiff’s interest in convenient and effective

                                  20   relief, and (vii) the existence of an alternative forum. Id. at 1088. No factor is dispositive, but the

                                  21   moving party must address each. Ziegler v. Indian River Cty., 64 F.3d 470, 475 (9th Cir. 1995).

                                  22   In its briefing, Hytto does not address any of these factors or explain why exercising specific

                                  23   personal jurisdiction would be unreasonable. Therefore, Hytto has not met its burden. The Court

                                  24   denies Hytto’s motion to dismiss under Rule 12(b)(2) for lack of personal jurisdiction.

                                  25   C.      Wiretap Act Claim.

                                  26           The Wiretap Act prohibits “intercept[ions]” of “electronic communications.” 18 U.S.C.

                                  27   §§ 2510, 2511. The Act defines “intercept” as the “acquisition of the contents of any wire,

                                  28   electronic, or oral communication through the use of any electronic, mechanical, or other device.”
                                                                                           8
                                          Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 9 of 17




                                   1   Id. § 2510(4). To qualify as an “electronic communication,” data must be transmitted “in whole or

                                   2   in part by a . . . system that affects interstate or foreign commerce.” Id. § 2510(12). The

                                   3   “contents” of a communication are defined as “any information concerning the substance, purport,

                                   4   or meaning of that communication.” Id. § 2510(8). The Act also provides that “[i]t shall not be

                                   5   unlawful . . . for a person . . . to intercept a wire, oral[,] or electronic communication where such

                                   6   person is a party to the communication.” Id. § 2511(2)(d).

                                   7          Hytto argues that S.D.’s Wiretap Act claim is deficient for four reasons: (i) the information

                                   8   was not intercepted from a transmission over the internet but from a Bluetooth transmission (and

                                   9   which Hytto avers does not constitute an “electronic communication” under the Act); (ii) the

                                  10   information transmitted and intercepted did not constitute “communication” under the Act; (iii)

                                  11   Hytto is a party to the communication; and (iv) the interception alleged falls under a statutory

                                  12   “ordinary course of business” exception.
Northern District of California
 United States District Court




                                  13          1.      Interceptions of Electronic Communications.

                                  14          Hytto first argues that S.D. did not sufficiently allege “interception” of “electronic

                                  15   communications” because the FAC alleges interception occurs as a smartphone transmits the

                                  16   message to a paired device using Bluetooth technology. Hytto explains that Bluetooth technology

                                  17   can only transmit data over very short distances and, therefore, is not a “system that affects

                                  18   interstate or foreign commerce.”

                                  19          The FAC undermines Hytto’s premise. In the FAC, S.D. alleges at least once that Hytto’s

                                  20   interception occurs while the information travels along the internet, not while the information

                                  21   travels via Bluetooth from a smartphone to a paired device: “. . . by transmitting these

                                  22   communications to its servers at the same time the communications were being transmitted over

                                  23   and received through the internet via the Body Chat App, [Hytto] intentionally used, or

                                  24   endeavored to use, the contents of such electronic communications while knowing or having

                                  25   reason to know that the data was obtained through the interception of an electronic

                                  26   communication.” (FAC ¶ 59 (emphasis added).) The internet is most certainly a “system that

                                  27

                                  28
                                                                                          9
                                           Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 10 of 17




                                   1   affects interstate or foreign commerce.”3 See § 2510(2); see also United States v. Sutcliffe, 505

                                   2   F.3d 944, 952 (9th Cir. 2007) (“[U]se of the internet is intimately related to interstate

                                   3   commerce.”). Therefore, S.D. sufficiently alleges the “interception” of “electronic

                                   4   communications.”

                                   5             2.     Content.

                                   6             Hytto next argues that the data transmitted does not constitute “content” of “electronic

                                   7   communication” under the Act. Two types of information are at issue: (i) the date and time of

                                   8   usage of the app and device and (ii) the vibration intensity sent from app to app and then to a

                                   9   device.

                                  10             As mentioned above, “contents” of a communication constitute “any information

                                  11   concerning the substance, purport, or meaning of that communication.” 18 U.S.C. § 2510(8).4

                                  12   Under the Act, “content” does not include so-called record information. K Mart Corp. v. Cartier,
Northern District of California
 United States District Court




                                  13   Inc., 486 U.S. 281, 291 (1988). Record information is typically data generated automatically at

                                  14   the sending of the message and is incidental to the use of the communication device. See In re

                                  15   iPhone Application Litig., 844 F. Supp. 2d 1040, 1061 (N.D. Cal. 2012). Examples of record

                                  16   information include the origin of a phone call, a phone call’s length, and geolocation data from an

                                  17   app. See, e.g., Zynga, 750 F. 3d at 1106-07; United States v. Reed, 575 F.3d 900, 914-17 (9th Cir.

                                  18   2009) (calls’ origination and length); iPhone, 844 F. Supp. 2d at 1061 (geolocation data). In

                                  19   contrast, protected “content” under the Act is a person’s “intended message to another” and the

                                  20   “essential part” of a communication. Zynga, 750 F.3d at 1106. Unlike record information,

                                  21   content is generated not automatically, but through the intent of the user. iPhone, 844 F. Supp. 2d

                                  22   at 1061.

                                  23

                                  24   3
                                         Hytto has requested the Court take judicial notice of certain documents explaining the mechanics
                                  25   of Bluetooth technology. The Court need not address this request or delve into Bluetooth
                                       functionality because, as explained herein, the FAC alleges the interception occurs as the data is
                                  26   transmitted across an internet connection.
                                       4
                                         Using a dictionary in “wide circulation during the relevant time frame,” the Ninth Circuit
                                  27   interpreted the term “substance” to mean “the characteristic and essential part,” the term “purport”
                                       to mean the “meaning conveyed, professed or implied,” and the term “meaning” to signify “the
                                  28   thing one intends to convey . . . by language.” In re Zynga Privacy Litig., 750 F.3d 1098, 1106
                                       (9th Cir. 2014) (citations omitted).
                                                                                        10
                                         Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 11 of 17




                                   1          The date and time information is identical in character to record information other courts

                                   2   have deemed is not “content” under the Wiretap Act. This data constitutes information about the

                                   3   message or transmission rather than constituting a message or transmission unto itself.

                                   4   Accordingly, to the extent S.D.’s Wiretap Act claim depends on the date and time of usage data

                                   5   Hytto collected, the claim fails.

                                   6          The Court next considers the nature of the vibration intensity data allegedly intercepted. In

                                   7   contesting whether the interception of a transmission containing vibration intensity instructions

                                   8   constitutes “content” under the Wiretap Act, the parties ask the Court to evaluate whether touch

                                   9   constitutes “content.” This appears to be an issue of first impression.

                                  10          Individuals, of course, communicate by touch all the time. A pet owner can communicate

                                  11   to its dog, by tugging (gently) on the leash, the owner’s desire that the dog stop walking or slow

                                  12   down. A person can communicate his happiness to see a friend by a hug or a handshake. It is
Northern District of California
 United States District Court




                                  13   only with the evolution of certain technologies that the conveyance of such unspoken

                                  14   communications is now apparently not limited to situations where both the sender and recipient of

                                  15   touch-based communication are in the same location. The involvement of technology in the

                                  16   transmission of data does not change the character of the data. That the internet is used to effect a

                                  17   touch-based communication does not change the essential character of that communication.

                                  18          Here, the Body Chat app transmits a user’s desired strength of touch. This desired

                                  19   strength, or vibration intensity, is not “incidental” to the communication occurring between the

                                  20   apps and, by extension, between the humans operating each app; it is the very essence of this

                                  21   particular type of touch-based communication. (See FAC ¶¶ 30 (noting app’s purpose is to

                                  22   facilitate long-distance interaction), 31.) Further, the vibration intensity is entered into an app

                                  23   only at the user’s instigation; unlike record information, vibration intensity is not automatically-

                                  24   generated data. (See FAC ¶ 36 (alleging that the vibration intensity communicated from app to

                                  25   app and then to a paired Lovense device is “selected by users”); (Dkt. No. 36 (Motion to Dismiss)

                                  26   at p. 11 (vibration intensity “entered into the app causing it to vary the speed of the sex toy”).)

                                  27   Accordingly, vibration intensity constitutes “content” under the Wiretap Act.

                                  28          In sum, to the extent the allegations concern the interception of date and time information,
                                                                                         11
                                         Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 12 of 17




                                   1   Hytto’s motion to dismiss is granted; to the extent the allegations concern the interception of the

                                   2   vibration intensity, Hytto’s motion to dismiss is denied.

                                   3          3.      Parties to Communication.

                                   4          Hytto next argues that S.D. fails to state a Wiretap Act claim because Hytto is a party to

                                   5   the communications described in the FAC. Under the Wiretap Act, “It shall not be unlawful . . .

                                   6   for a person not acting under color of law to intercept a wire, oral, or electronic communication

                                   7   where such person is party to the communication or where one of the parties to the communication

                                   8   has given prior consent to such interception . . . .” 18 U.S.C. § 2511(2)(d); see Crowley v.

                                   9   CyberSource Corp., 166 F. Supp. 2d 1263, 1269 (N.D. Cal. 2001) (no liability under Wiretap Act

                                  10   where party “acted as no more than the second party to [that] communication”). In the context of

                                  11   the Wiretap Act, “a party to the conversation is one who takes part in the conversation.” In re

                                  12   Google Inc. Cookie Placement Consumer Privacy Litig., 806 F. 3d 125, 140-41 (3d Cir. 2015); cf.
Northern District of California
 United States District Court




                                  13   In re Google Inc., No. 13-md-02430-LHK, 2013 WL 5423918, at *14 (N.D. Cal. Sept. 26, 2013)

                                  14   (as host of email service, Google not intended recipient of the email).

                                  15          As alleged in the FAC, Hytto, its servers, and/or the Body Chat app were not participants

                                  16   in user to user communications. The FAC’s allegations suggest only that the app was a conduit or

                                  17   host for such communication. For example, the FAC alleges that the Body Chap app “lets users

                                  18   and their partners control and communicate through the paired devices over long distances” and

                                  19   “uses the internet to transmit the users’ communications.” (FAC ¶ 30 (emphasis added).) At no

                                  20   point does that FAC allege that users communicated with Hytto or with the Body Chat app itself.

                                  21   See Backhaut v. Apple. Inc., 74 F. Supp. 3d 1033, 1043 (N.D. Cal. 2014) (messages not addressed

                                  22   to defendant considered intercepted). For these reasons, the present case is distinguishable from

                                  23   the facts in the cases Hytto cites. See In re Google Inc. Cookie Placement Consumer Privacy

                                  24   Litig., 806 F. 3d 125, 140-41 (3d Cir. 2015) (cookies on users’ computer a proxy for user and

                                  25   therefore directly communicated with defendants about webpage user visiting); Crowley, 166 F.

                                  26   Supp. 2d at 1269 (no Wiretap Act claim where plaintiff directed information to defendant

                                  27

                                  28
                                                                                        12
                                           Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 13 of 17




                                   1   Amazon, which Amazon then sent along to another party).5

                                   2           Hytto also argues, for the first time in its reply brief6, that a user’s sending a desired

                                   3   vibration intensity to a device is not a two-party communication and therefore is not captured by

                                   4   the Wiretap Act. This characterization may be true when dissecting the nature of the transmission

                                   5   between a single user deploying his or her own paired device, but this is not the alleged

                                   6   intercepted communication at issue in this case. Rather, S.D.’s Wiretap Act claim, as discussed

                                   7   above, centers upon the interception of communication from user to user as that communication is

                                   8   transmitted over the internet. S.D.’s Wiretap Act claim does not depend upon intercepting a

                                   9   vibration intensity instruction from a user to a paired device. Hytto’s argument is therefore

                                  10   unpersuasive. S.D. sufficiently alleges that Hytto is not a party to the communication at issue.

                                  11           4.     Ordinary Course of Business Exception.

                                  12           Hytto next argues that S.D.’s Wiretap Act claim fails because the alleged interception falls
Northern District of California
 United States District Court




                                  13   within the “ordinary course of business” exception. This exception comes from a section of the

                                  14   Act that excludes from liability devices “being used by a provider of wire or electronic

                                  15   communication service in the ordinary course of its business. . .” 18 U.S.C. § 2510(5)(a)(ii).

                                  16   There are competing views within the Ninth Circuit as to whether this exception should be

                                  17   interpreted broadly or narrowly. District courts who have construed the exception narrowly have

                                  18   held that the exception only applies where there is “some nexus between the need to engage in the

                                  19   alleged interception and the [provider’s] ultimate business, that is, the ability to provide the

                                  20   underlying service or good.” In re Google Inc., 13-md-02430-LHK, 2013 WL 5423918, at *8, 11

                                  21   (N.D. Cal. Sept. 26, 2013) (holding no nexus between interception of emails by email host and

                                  22   scanning email contents for targeted advertising purposes). Looking to the plain language of the

                                  23   statute, these courts have noted that both “its” and “ordinary” act as restraints to the potentially

                                  24   broad scope of “business.” See Matera v. Google, Inc., No. 15-cv-4062-LHK, 2016 WL

                                  25
                                       5
                                  26     If the Body Chat app were the originator of the communication, as Hytto argues, then no user
                                       input would be required to initiate the communication, and, as alleged in the complaint, user input
                                  27   is the source of the vibration intensity instructions.
                                       6
                                  28    The Court is not obligated to consider an argument newly raised in a reply brief. Zamani v.
                                       Carnes, 491 F.3d 990, 997 (9th Cir. 2007).
                                                                                      13
                                         Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 14 of 17




                                   1   82006189, at *7 (N.D. Cal. Aug. 12, 2016) (the word “its” limits scope of exception to particular

                                   2   nature of communication service that business provides); Campbell v. Facebook, Inc., 77 F. Supp.

                                   3   3d 836, 844 (N.D. Cal. 2014) (the word “ordinary” “implies some limits” on company’s ability to

                                   4   self-define the scope of the exception). Absent these modifiers, these courts have observed, a

                                   5   service provider could claim any activity fits the exception, no matter how attenuated that activity

                                   6   is from the communication service at issue. See Matera, 2016 WL 82006189, at *7. District

                                   7   courts who have applied a broad construction, on the other hand, have held that the exception is

                                   8   not limited to actions necessary to providing the electronic communication service and that the

                                   9   exception encompasses all activities taken by a provider to further the entity’s legitimate business

                                  10   purposes. In re Google, Inc. Privacy Policy Litig., 2013 WL 6248499, at *10-11 (N.D. Cal. Dec.

                                  11   3, 2013).

                                  12            This Court agrees with the reasoning of the opinions that construe the “ordinary course of
Northern District of California
 United States District Court




                                  13   business” exception narrowly. The broad construction of the exception, in the Court’s view, does

                                  14   not give effect to all components in the pertinent statutory section. The plain language of the

                                  15   statute supports the narrow construction of the exception.

                                  16            Applying the narrow construction raises two crucial questions: first, what is Hytto’s

                                  17   underlying service or good, and, second, does the transmission of user-to-user communications to

                                  18   Hytto’s servers, as alleged, facilitate that service or good? See id., at *8 (noting that scope and

                                  19   nature of alleged interceptor’s business circumscribes applicability of ordinary course of business

                                  20   exception). Answering these questions meaningfully, as many courts have noted, is difficult at the

                                  21   motion to dismiss stage. See, e.g., In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1086-87 (N.D. Cal.

                                  22   2015).

                                  23            Hytto argues that, as alleged in the FAC, the service the app provides is to control the

                                  24   volume or intensity of a paired sex toy. Hytto then avers that it is only “common sense” that

                                  25   “collecting” these communications is connected to that service. This explanation is insufficient.

                                  26   See In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1028 (N.D. Cal. 2014) (party seeking benefit of

                                  27   exception has burden to show exception applies). Hytto does not explain how the collection of the

                                  28   communication is necessary to enabling users to use an app to control the vibration intensity of a
                                                                                         14
                                         Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 15 of 17




                                   1   paired sex toy. Put another way, Hytto has failed to explain why it would be difficult or

                                   2   impossible to provide its service without the objected-to interception, particularly where the FAC

                                   3   alleges that Hytto markets the app as functioning peer-to-peer. (FAC ¶ 33.) Hytto’s argument,

                                   4   therefore, is not persuasive. See Campbell, 77 F. Supp. 3d at 844 (“However, [defendant] has not

                                   5   offered a sufficient explanation of how the challenged practice falls within the ordinary course of

                                   6   its business, which prevents the court from determining whether the exception applies.”).

                                   7          It is entirely possible, of course, that evidence will emerge during discovery that

                                   8   demonstrates the nexus between the app’s services and Hytto’s collection of user-to-user

                                   9   communications. At this stage of the case, however, determining that the exception applies is

                                  10   premature. Hytto is free to raise its “ordinary course of business” argument again at summary

                                  11   judgment. See Campbell, 77 F. Supp. 3d at 845; see also In re Google Gmail Litig., No. 5:13–

                                  12   MD–2430–LHK, 2014 WL 294441, at *3 n.2 (N.D. Cal. Jan. 27, 2014) (noting that “factual
Northern District of California
 United States District Court




                                  13   development would be necessary” to determine whether the challenged interceptions fit within the

                                  14   exception because the court “cannot determine based on the pleadings alone what is ‘necessary,’

                                  15   ‘customary or routine,’ or ‘instrumental’ to [defendant’s] business”).

                                  16   D.     State Common Law Claims.

                                  17          Hytto next argues that S.D. has failed to state a claim for intrusion upon seclusion and

                                  18   unjust enrichment under state law.

                                  19          To state a claim for intrusion upon seclusion, S.D. must allege (i) an intrusion into a

                                  20   private place, conversation, or matter (ii) in a matter highly offensive to a reasonable person. Taus

                                  21   v. Loftus, 40 Cal. 4th 683, 725 (Cal. 2007). Hytto first argues that no intrusion took place because

                                  22   it was party to the communications. The Court has already held that the FAC’s allegations do not

                                  23   support this contention. Any arguments depending from this premise are therefore not persuasive,

                                  24   even in this new context.

                                  25          Hytto next argues that “it is commonly understood” that apps collect information from

                                  26   users about usage and, therefore, its data gathering is not “highly offensive.” The Court disagrees.

                                  27   The FAC alleges that Hytto promises users that it will not store sensitive data. The FAC includes

                                  28   a snapshot from Lovense.com that reads: “We take your privacy very seriously. We have
                                                                                        15
                                            Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 16 of 17




                                   1   designed our system to record as little information about our users as possible. Absolutely no

                                   2   sensitive data (pictures, video, chat logs) pass through (or are held) on our servers. All data

                                   3   transfers are peer-to-peer. Furthermore, we encrypt the data before passing it along to your

                                   4   partner.” (FAC ¶ 33, Fig. 2.) After reviewing this policy, a reasonable person could conclude that

                                   5   Hytto would not harvest data about how its Body Chat app or paired devices were used. Making

                                   6   all reasonable inferences in the non-moving party’s favor, as the Court must, these statements

                                   7   created an expectation of privacy that was undermined by Hytto’s alleged behavior. See In re

                                   8   Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 295 (3d Cir. 2016) (company may commit

                                   9   intrusion upon seclusion by collecting information using duplicitous tactics).

                                  10            Further, the language of the Lovense.com disclaimer highlights the particularly sensitive

                                  11   character of the communications and data generated by the use of the app and the use of a paired

                                  12   device. Communications concerning one’s sexual behavior is of an entirely different character
Northern District of California
 United States District Court




                                  13   than, as Hytto argues, one’s gaming or web browsing history. Accordingly, the Court holds that

                                  14   the collection of user data, as alleged, was “highly offensive” to a reasonable person and denies

                                  15   Hytto’s motion to dismiss the intrusion upon seclusion claim.

                                  16            Finally, S.D. acknowledges that its unjust enrichment allegations are deficient because

                                  17   they do not identify the law of a particular state. Hytto also argues that S.D.’s unjust enrichment

                                  18   claim fails to present non-conclusory allegations that Hytto unjustly retained benefits at S.D.’s

                                  19   expense or that, by downloading the Body Chat app, she conveyed a benefit to Hytto that can and

                                  20   should be returned. S.D. does not address these arguments and therefore concedes them. Hytto’s

                                  21   motion to dismiss this claim is therefore granted.

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                        16
                                         Case 4:18-cv-00688-JSW Document 44 Filed 05/15/19 Page 17 of 17




                                   1                                             CONCLUSION

                                   2          For all the foregoing reasons, the Court GRANTS in part and DENIES in part Hytto’s

                                   3   motion to dismiss. The Court will allow S.D. leave to file an amended complaint in order to

                                   4   address the deficiencies identified above. See Fed. R. Civ. P. 15(a). S.D.’s amended complaint

                                   5   shall be filed no later than June 14, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 14, 2019

                                   8                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      17
